Supreme Court of Florida
                                  ____________

                                  No. SC17-884
                                  ____________

                      RICHARD HAROLD ANDERSON,
                               Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 26, 2018]



PER CURIAM.

      We have for review Richard Harold Anderson’s appeal of the circuit court’s

order denying Anderson’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Anderson’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Anderson’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Anderson responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Anderson’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Anderson is not entitled to relief.

Anderson was sentenced to death following a jury’s recommendation for death by

a vote of eleven to one. Anderson v. State, 574 So. 2d 87, 90 (Fla. 1991).

Anderson’s sentence of death became final in 1991. Anderson v. Florida, 502 U.S.
834 (1991). Thus, Hurst does not apply retroactively to Anderson’s sentence of

death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Anderson’s motion.

      The Court having carefully considered all arguments raised by Anderson, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

                                        -2-
An Appeal from the Circuit Court in and for Hillsborough County,
     Michelle Sisco, Judge - Case No. 291987CF008047000AHC

James Viggiano, Jr., Capital Collateral Regional Counsel, Maria E. DeLiberato,
Julissa Fontán, and Chelsea Ray Shirley, Assistant Capital Collateral Regional
Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Christina Z. Pacheco, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                      -3-